



COURT OF APPEAL FOR ONTARIO

CITATION: RWDI Air Inc. v. N-SCI
    Technologies Inc., 2015 ONCA 817

DATE: 20151126

DOCKET: C60275

Hoy A.C.J.O., MacFarland and Lauwers JJ.A.

BETWEEN

RWDI Air Inc.

Plaintiff (Appellant)

and

N-SCI Technologies Inc., Oldman Power, LP, Oldman
    Power Holdings Inc. and Starwood Energy Group Global, LLC

Defendants (Respondents)

Justin Heimpel, for the appellant

Justin Necpal and Jonathan Roth, for the defendants (respondents)
    Oldman Power, LP, Oldman Power Holdings Inc. and Starwood Energy Group Global,
    LLC

Heard:  November 6, 2015

On appeal from the order of Justice I. Bloom of the Superior
    Court of Justice, dated March 2, 2015.

ENDORSEMENT

[1]

The appellant,
    RWDI Air Inc., appeals the March 2, 2015 order of the motion judge, striking
    its claim as against the respondents, Starwood Energy Group Global, LLC; Oldman
    Power, LP; and Oldman Power Holdings Inc. (collectively, the Starwood
    Defendants), without leave to amend.

The Background

[2]

In its statement
    of claim, the appellant alleged the following. The Starwood Defendants are the
    developers of a natural gas-fired power generation facility in Alberta. One or
    more of the Starwood Defendants contracted with N-SCI Technologies Inc. for the
    supply of engineering and project management services necessary for the development
    of the facility. N-SCI in turn retained the appellant to provide various
    engineering services. The appellant provided the services and issued invoices, but
    N-SCI has failed to pay the invoices to date.

[3]

The appellant
    sued N-SCI and the Starwood Defendants, claiming they were unjustly enriched by
    the services the appellant provided. The Starwood Defendants moved to have the
    statement of claim as against them struck under r. 21.01(1)(b) of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194.

[4]

The motion judge
    concluded that it was plain and obvious that the appellants claim for unjust
    enrichment against the Starwood Defendants could not succeed at trial: the existence
    of the contract between the Starwood Defendants and N-SCI was a valid juristic
    reason for the enrichment. The motion judge denied the appellants request for leave
    to amend to plead that either the Starwood Defendants were in breach of the
    contract between themselves and N-SCI or that the contract was invalid. He
    explained that a breach would not remove the valid juristic reason for the
    enrichment, and held that there was no basis to add an entirely new allegation
    of contractual invalidity to the statement of claim.

The Issues on Appeal

[5]

The appellant
    argues that the motion judge made three errors.

[6]

First, he erred
    by considering only the allegations in the statement of claim and not taking into
    account allegations in N-SCIs statement of defence and crossclaim. N-SCI
    alleges that the Starwood Defendants have not paid N-SCI for any of its
    services on the project and that the responsibility for payment of the
    appellants invoices lies with the Starwood Defendants.

[7]

Second, the
    motion judge erred in concluding that it was plain and obvious that the
    appellants unjust enrichment claim as against the Starwood Defendants had no
    reasonable possibility of success at trial on the basis that the existence of a
    contract between the Starwood Defendants and N-SCI constituted a juristic
    reason for the Starwood Defendants enrichment. It argues that, while a contract
    may constitute a juristic reason for enrichment that will preclude a claim for unjust
    enrichment, whether a contract in fact does so in a particular case is a
    determination that should be made at trial after the evidence surrounding the
    contract, including its validity and other factors, is properly assessed. To
    illustrate the danger of making such a finding on a Rule 21 motion, it points
    to cases where a contract was found not to constitute a juristic reason for
    enrichment:
MacKinnon v. Ontario Municipal Employees Retirement Board
,
    2007 ONCA 874, 88 O.R. (3d) 269;
Pacific National Investments Ltd. v.
    Victoria (City)
, 2004 SCC 75, [2004] 3 S.C.R. 575;
Saskatchewan Power
    Corporation v. Swift Current (City)
, 2007 SKCA 27, 293 Sask. R. 6; and
Brookfield
    Financial Real Estate Group Ltd. v. Azorim Canada (Adelaide Street) Inc.
,
    2012 ONSC 3818, 111 O.R. (3d) 580.

[8]

Third, the motion
    judge erred by not permitting the appellant to amend its statement of claim to
    plead that either the Starwood Defendants were in breach of the contract
    between themselves and N-SCI or that the contract was invalid. The appellant
    submits that leave to amend should only be denied in the clearest of cases and
    that, in the absence of any articulated basis upon which leave to amend was
    denied, a litigant should not be deprived of the opportunity to remedy
    deficient pleadings, especially when no prior amendments have been made. It
    argues that the motion judge failed to articulate why he did not grant leave to
    amend.

Analysis

[9]

We deal with the
    appellants arguments in turn.

[10]

We reject the
    appellants first argument that the motion judge erred by considering only the
    allegations in the statement of claim and not taking into account allegations
    in N-SCIs statement of defence and crossclaim. The appellant provides no
    authority for its proposition. The motion judge properly considered only the
    facts pleaded by the appellant. As the Starwood Defendants argue, accepting as
    true the facts pleaded by all parties to the litigation could put the court in
    the position of having to accept as true potentially conflicting versions of
    the facts. Moreover, it is clear from the motion judges reasons that, had he
    accepted the facts pleaded by N-SCI as true for the purposes of the motion, he
    would still have struck the appellants claim.

[11]

We also reject
    the appellants second argument that the existence of a contract between the
    Starwood Defendants and N-SCI constituted a juristic reason for the Starwood
    Defendants enrichment. The established categories of juristic reason include a
    contract:
Kerr v. Baranow
, 2011 SCC 10, [2011] 1 S.C.R. 269, at para.
    43. Each of the cases that the appellant cites turned on very specific facts.
    In three of them 
MacKinnon
,
Pacific National
and
Saskatchewan
    Power
 the validity of the contracts relied on by the defendant as
    constituting a juristic reason was at issue. In
Brookfield
, there was
    a dispute as to whether the contract between the parties applied in the
    circumstances that gave rise to the alleged unjust enrichment claim.

[12]

Here, the
    appellant did not plead any facts that put the validity of the contracts
    between the Starwood Defendants and N-SCI and between N-SCI and the appellant in
    issue. Nor did it assert that the services it provided were outside of the
    scope of those contracts.

[13]

The motion judge did
    not err in concluding that, on the facts pleaded, there was no reasonable
    possibility that the appellants claim in unjust enrichment could succeed.

[14]

Finally, we also
    reject the appellants third argument. The appellant does not identify how the motion
    judge erred in the exercise of his discretion by not granting leave to amend. The
    fact that a plaintiff has not previously amended its pleadings is not in itself
    a basis for interfering with an order denying leave to amend. Contrary to the
    appellants submission, the motion judge gave clear reasons for denying the
    appellants request for leave. We agree with the motion judge that a breach by
    the Starwood Defendants of the contract between themselves and N-SCI would not
    remove the valid juristic reason for the enrichment. The motion judge also explained
    that there was no basis for the appellants proposed allegation of contractual
    invalidity. Before us, the appellant confirmed that its proposed allegation of
    contractual invalidity is speculative: it has no knowledge of any material
    facts that would support its proposed bald allegation that the contract between
    the Starwood Defendants and N-SCI is invalid. Where a plaintiff seeks leave to
    amend its claim to make new allegations, but it is clear that he does not have
    knowledge of, and therefore cannot plead, the material facts to support the
    allegation, leave to amend may be refused:
Miguna v. Ontario (Attorney General)
(2005),
262 D.L.R. (4th) 222 (Ont. C.A.), at
    paras. 18 and 22. We therefore see no basis for this court to interfere with
    motion judges exercise of discretion in denying the appellant leave to amend
    its statement of claim.

Disposition and Costs

[15]

This appeal is
    accordingly dismissed. The respondent shall be entitled to costs of the appeal
    fixed in the amount of $10,000, inclusive of disbursements and HST.

Alexandra
    Hoy A.C.J.O.

J.
    MacFarland J.A.

P.
    Lauwers J.A.


